           Case 3:19-cv-00360-JM Document 9 Filed 04/20/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


STEVEN HAROLD JACKSON                                                                 PLAINTIFF
ADC #116602

V.                                   No. 3:19CV00360-JM

GREENE COUNTY DETENTION CENTER                                                       DEFENDANT




                                             ORDER

       For good cause shown, plaintiff Steven Harold Jackson’s motion for voluntary dismissal

[Doc. 6] is granted, and this case is dismissed without prejudice. His motion for leave to proceed

in forma pauperis [Doc. 8] is denied as moot. It is certified, pursuant to 28 U.S.C. § 1915(a)(3),

that an in forma pauperis appeal from this Order would not be taken in good faith.

       Dated this 20th day of April, 2020.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
